 4:15-cr-03038-JMG-CRZ Doc # 195 Filed: 10/06/20 Page 1 of 1 - Page ID # 481




              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                 Plaintiff,                          4:15CR3038
    vs.
                                                       ORDER
ALBERT SCHOENTHAL,
                 Defendant.


     IT IS ORDERED that:

     1.    The Defendant's Unopposed Motion to Continue Revocation
           Hearing (filing 194) is granted.

     2.    Defendant Albert Schoenthal’s violation of supervised release
           hearing is continued to January 22, 2021, at 2:00 p.m., before the
           undersigned United States District Judge, in Courtroom No. 1,
           Robert V. Denney United States Courthouse and Federal
           Building, 100 Centennial Mall North, Lincoln, Nebraska. The
           defendant shall be present at the hearing.

     Dated this 6th day of October, 2020.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
